DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Claim 1 was amended. The objection of claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 101
Claims 18-20 were amended. The rejection of claims 18-20 under 35 USC § 101 has been withdrawn.

Claim Rejections - 35 USC § 112
The previous rejection of under 35 USC § 112(b) has been withdrawn.

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection of claim 1 under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that the applicant’s invention enables predicting ratings to fill in empty cells of the affinity matrix (the other cells being filled with observed ratings). Thus, to further prosecution, Applicant has amended Claim 1 to further define that the machine learning system predicts ratings to fill the empty cells of the affinity matrix. Adomavicius does not do this and appears to be silent with respect to these features (REMARKS, Page 8-3rd Paragraph).
The examiner respectfully disagrees.
th Paragraph) based on a utility function representing a rating of the item (ADOMVICIUS, Page 735-Left Column-2nd Paragraph). For example, in a movie recommendation application, users initially rate some subset of movies on the scale of 1 to 5 that they have already seen in a rating matrix that is presented in TABLE 1. The “ø” symbol for some of the ratings in TABLE 1 means that users have not rated the corresponding movies. Therefore, the recommendation engine should be able to estimate (predict) the ratings of the nonrated movie and issue appropriate recommendations based on these predictions (ADOMVICIUS, Page 735-Left Column-3rd Paragraph). Once the unknown ratings are estimated, actual recommendations of an item to a user are made by selecting the highest rating among all the estimated ratings or the N best items for that user (ADOMVICIUS, Page 735-Right Column-2nd Paragraph).
The teaching from ADOMVICIUS as noted reads on the claimed limitations
the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty, e.g., the rating matrix as shown in TABLE 1 comprises entries, wherein the rating matrix includes entries associated with user defined ratings and entries associated with “ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph), 
and wherein the machine learning system is further configured to predict ratings to fill the empty cells of the affinity matrix, e.g., the recommendation application is configured to predict ratings to associate predicted ratings with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph).  

Applicants’ arguments with respect to the rejection of claims 18 & 20 under 35 USC § 102 have been fully considered but they are not persuasive. Claims 18 & 20 include features 

Applicants’ arguments with respect to the rejection of dependent claims 2-17 & 19 under 35 USC § 102 have been fully considered but they are not persuasive. Dependent claims 2-17 & 19 are unpatentable over ADOMVICIUS for at least the reasons as noted with regard to claims 1 & 18.

Claim Objections
Claim 12 is objected to because of the following informalities: each mapping neural neural. Appropriate correction is required, e.g., each mapping neural network.

Claim 20 is objected to because of the following informalities: . Appropriate correction is required, e.g., 20. (Currently Amended).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11, limitation for the identity embedding, a mapping neural network configured to map an identity embedding from a multi-dimensional space of the identity embeddings to a multi-dimensional space of a variational autoencoder was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Particularly, the specification does not teach that for one identity embedding, another identify embedding is mapped, e.g., for the identity embedding (e.g., IE 1) a mapping neural network configured to map an identity embedding (e.g., IE 2) from a multi-dimensional space of the identity embeddings to a multi-dimensional space of a variational autoencoder. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, limitation the identity embeddings references to other items in the claims. It is unclear what item is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS.

Regarding claim 1, ADOMAVICIUS teaches a recommender system. The recommender system reads on claim 1 as shown below.

CLAIM 1
 A data retrieval apparatus comprising:
a processor configured to receive a data retrieval request associated with a user; 




a machine learning system configured to compute an affinity matrix of users for data items, 


the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty, and 


wherein the machine learning system is further configured to predict ratings to the empty cells of the affinity matrix; and


wherein the processor is configured to output a ranked list of data items for the user according to contents of the affinity matrix.

ADOMAVICIUS et al.
 A recommender system comprising:
a data retrieval request associated with a user using RQL is received by the recommender system (ADOMAVICIUS, 3.6 Flexibility- Page 746), wherein a processor is an inherited feature of the recommender system; 
a rating matrix of users is computed for items such as movie items, by a movie recommendation application (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735),
the rating matrix as shown in TABLE 1 comprises entries, wherein the rating matrix includes entries associated with user defined ratings and entries associated with “ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph); and
the recommendation application is configured to predict ratings to associate predicted ratings with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph);




Regarding claim 2, ADOMAVICIUS further discloses that the affinity matrix stores uncertainty information about the uncertainty of individual ones of the predicted ratings of data items, e.g., the rating matrix stores lower utility about items associated with less weighted terms of the plurality of estimated ratings (ADOMAVICIUS, Page 736-Right Column-Last Paragraph).

Regarding claim 4, ADOMAVICIUS further discloses that the machine learning system has been trained using historical observed ratings of data items (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).

Regarding claim 5, ADOMAVICIUS further discloses that the machine learning system has been trained using historical observed ratings of data items and without user profile data (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).

Regarding claim 6, ADOMAVICIUS further discloses that the machine learning system has been trained using historical observed ratings of data items and without semantic data about the content of the data items (ADOMAVICIUS, 2.2 Collaborative Methods- Pages 737[Wingdings font/0xE0]740).

Regarding claim 17, ADOMAVICIUS further discloses that (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, in view of LIANG et al. [Variational Autoencoders for Collaborative Filtering], hereinafter referred to as LIANG.

the machine learning system comprises a non-linear model.
LIANG teach that a non-linear model is used in a recommender system (LIANG, Abstract).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LIANG into ADOMAVICIUS in order to manage user defined ratings.

Regarding claim 7, ADOMAVICIUS does not explicitly teach that the machine learning system comprises a variational autoencoder adapted to take as input partially observed variables of varying length being the observed ratings of data items.
LIANG teaches that the machine learning system comprises a variational autoencoder adapted to take as input partially observed variables of varying length being the observed ratings of data items (LIANG, 2.2 Variational Inference).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LIANG into ADOMAVICIUS in order to manage the recommender system.

Regarding claim 8, ADOMAVICIUS does not explicitly teach that the machine learning system comprises an encoder and a decoder having been trained using training data and wherein the decoder is trained using more of the training data than the encoder.
LIANG teaches that the machine learning system comprises an encoder and a decoder having been trained using training data (LIANG, 2.4 Prediction) and wherein the decoder is trained using more of the training data than the encoder (The encoder (i.e., inference model) uses observed data Xu as input (LIANG, 2.2 Variational Inference), the decoder (i.e., generative model) uses a 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LIANG into ADOMAVICIUS in order to manage the recommender system.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, in view of SI et al. [Flexible Mixture Model for Collaborative Filtering], hereinafter referred to as SI.

Regarding claim 9, ADOMAVICIUS does not explicitly teach that the machine learning system comprises, for each data item having an available observed rating, an identity embedding which is a latent variable learnt by the machine learning system.
SI teaches that the machine learning system comprises, for each data item having an available observed rating, an identity embedding which is a latent variable learnt by the machine learning system (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating). 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SI into ADOMAVICIUS in order to manage the recommender system.

Regarding claim 10, SI further discloses that the machine learning system comprises, concatenated to each identity embedding, observed ratings of each data item (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating).

Regarding claim 11, SI further discloses that the machine learning system comprises, for each identity embedding, a mapping neural network configured to map an identity embedding from a multi-dimensional space of the identity embeddings to a multidimensional space of a variational autoencoder (Latent variable Zx from latent variables Zx & Zy is mapped to two dimensional space encoder as in FIG. 3 (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating)).

Regarding claim 12, SI further discloses that each mapping neural neural shares parameters with other mapping neural network (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating).

Regarding claim 13, ADOMAVICIUS further teaches that an aggregator configured to aggregate the outputs of the mapping neural network into a fixed length output (ADOMAVICIUS, 3.3 Multidimensionality of Recommendations-Pages 744[Wingdings font/0xE0]745).

Regarding claim 14, ADOMAVICIUS further discloses that the aggregator is symmetric (The aggregation of the vectors is symmetric as shown in the rating function (ADOMAVICIUS, 3.3 Multidimensionality of Recommendations-Pages 744[Wingdings font/0xE0]745)).

Regarding claim 15, ADOMAVICIUS further discloses that the machine learning system takes into account user profiles by concatenating user profile data to the output of the aggregator (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734-735 & 3.3 Multidimensionality of Recommendations-Pages 744[Wingdings font/0xE0]745).

the machine learning system takes into account data item metadata by concatenating data item metadata onto the identity embedding (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating).

Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, in view of MEODED et al. [USP 2011/0282745 A1], hereinafter referred to as MEODED.

Regarding claim 18, ADOMAVICIUS teaches a computer-implemented method of data retrieval. The method as taught in ADOMAVICIUS reads on claim 18 as shown below.

CLAIM 18
 A method comprising: 
receiving, by one or more processors, a request comprising a user;


retrieving, by the one or more processors, predicted ratings from an affinity matrix representing affinity of users for data items, 



the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty, 


predicting, by the one or more processors, ratings to fill the empty cells of the affinity matrix, 


where the predicted ratings have been computed using a machine learning system; and


outputting, by the one or more processors, a ranked list of data items on the basis of the retrieved predicted ratings.







CLAIM 20
A computer-readable storage device comprising computer executable instructions that when executed by one or more processors, cause the one or more processors to perform the following operations: 

receiving a request comprising a user;



computing an affinity matrix using machine learning, 


the affinity matrix representing affinity of users for data items, 

the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty; and


predicting ratings to fill the empty cells of the affinity matrix;



retrieving predicted ratings for the user from the affinity matrix;


outputting a ranked list of data items on the basis of the retrieved predicted ratings.

ADOMAVICIUS et al.
 A method comprising:
a data retrieval request associated with a user using RQL is received by the recommender system (ADOMAVICIUS, 3.6 Flexibility- Page 746); 
predict ratings for the user is retrieved from a rating matrix for actual recommendations of an item to the user, wherein the rating matrix represents users’ preferences for items such as movie items (ADOMAVICIUS, 3.6 Flexibility- Page 746),
ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph), 
the recommendation application is configured to predict ratings to associate predicted ratings with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
wherein the predict ratings are computed for items such as movie items by a movie recommendation application (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735),
a list of N best movie items is recommended to the user according to the predict ratings (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735), 
wherein one or more processors are inherited features of the recommender system to implement the recommendation process.


A computer-readable storage device comprising computer executable instructions that when executed by one or more processors, cause the one or more processors to perform the following operations:
a data retrieval request associated with a user using RQL is received by the recommender system (ADOMAVICIUS, 3.6 Flexibility- Page 746); 
a rating matrix of users is computed for items such as movie items, by a machine learning (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735),
the rating matrix represents users’ preferences for items such as movie items (ADOMAVICIUS, 3.6 Flexibility- Page 746),
the rating matrix as shown in TABLE 1 comprises entries, wherein the rating matrix includes entries associated with user defined ratings and entries associated with “ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
predicted ratings for the user is retrieved from the rating matrix for actual recommendations of an item to the user (ADOMAVICIUS, 3.6 Flexibility- Page 746),
a list of N best movie items is recommended to the user according to the predict ratings (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).


ADOMAVICIUS does not explicitly teach that the RQL data retrieval request comprises an identifier of the user and the step of retrieving is based on the identifier of the user.
MEODED teaches that an identifier of a user is included in a request (MEODED, ¶ 0109), and content is retrieved based on the identifier of the user (MEODED, ¶ 0108).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MEODED into ADOMAVICIUS in order to manage the RQL data retrieval request.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, in view of MEODED et al. [USP 2011/0282745 A1], hereinafter referred to as MEODED, and further in view of SEDHAIN et al. [AutoRec: Autoencoders Meet Collaborative Filtering].

Regarding claim 19, ADOMAVICIUS & MEODED do not explicitly teach the step of computing the affinity matrix using a partial variational autoencoder.
SEDHAIN teach the step of computing the affinity matrix using a partial variational autoencoder (SEDHAIN, 2. The AutoRec Model).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SEDHAIN into ADOMAVICIUS & MEODED in order to manage the rating matrix.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 17, 2021